DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2021 has been entered.
 
Other relevant prior art
20120113884 [0149]
20120309291 fig.27, [0239]
20170111754 [0058]

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16, 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Independent Claims
Claim 1, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faurie (US-20160338095) in view of Kuo (US-20170071028).
As to claim 1, 16, 17: Faurie teaches a signal transmission method, comprising: receiving, by a relay user equipment (Relay-UE), signaling sent by a base station or a remote user equipment (Remote-UE) ([0029-34]: relay UE conveys sidelink control information and scheduling requests between remote UE and BS); … ; wherein the signaling forwarding instruction message comprises a forwarding resource, the forwarding resource is a position of the signaling to be forwarded (fig.6, [0041, 42, 71-74]: resource allocation configuration determined by BS; pool of resources configured by the BS); wherein in a case where a signaling forwarding request message comes from the base station, the position of the forwarding resource is indicated by the base station (fig.6, [0041, 42, 71-74]: time and frequency resources configured by BS); and in a case where the signaling forwarding request message comes from the Remote-UE, the forwarding resource is determined in a resource configured by the base station (fig.6, [0041, 42, 71-74]: time and frequency resources configured by BS).
(fig.41, 1405; [0204]: relay UE creates radio bearer after receiving RRC message including configuration of radio bearer from eNB), forwarding, by the Relay-UE, the signaling between the Remote-UE and the base station, wherein the Relay-UE is in a RRC-connected state (fig.14, 1425; abstract; [0204]: Relay UE enables communication between remote UE and eNB).
Thus, it would have been obvious to one of ordinary skill in the art to implement RRC messages, taught by Kuo, into the relay UE, taught by Faurie, in order to implement a well-known feature of a pre-defined protocol and to allocate resources for the relay UE and remote UE. In addition it would have been obvious to combine Faurie and Kuo in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Dependent Claims
Claim 2, 3, 5, 7, 8, 9, 10, 11, 12, 13, 14, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faurie (US-20160338095) in view of Kuo (US-20170071028).
([0025-26]: remote-UE out of coverage).

As to claim 3: Faurie teaches the method of claim 2, wherein in a case where the Remote-UE is located in the coverage of the base station ([0025, 26]: UE may be in coverage of BS), the base station instructs the Remote-UE to receive, from the base station, the signaling via a Uu interface, or receive, from the Relay-UE and via a sidelink interface, the signaling sent by the base station ([0032, 33]: Uu interface between BS and UE).

As to claim 5: Faurie teaches the method of claim 1, further comprising: determining, by the Relay-UE, signaling contents to be forwarded, wherein the signaling to be forwarded is one of: all of the signaling received by the Relay-UE, or part of the signaling received by the Relay-UE ([0025, 26]: communication between relay UE and remote UE); and converting, by the Relay-UE, the signaling received via a Uu interface into signaling suitable for transmission via a sidelink interface, or converting the signaling received via the sidelink interface into signaling suitable for transmission via the Uu interface ([0032, 33]: Uu interface between BS and first/relay UE before relaying over sidelink to second UE).

As to claim 18: Faurie teaches the method of claim 1, further comprising: in response to determining that a signal forwarding condition is satisfied, forwarding, (fig.8, [0090]: first/relay UE receives configuration information for resource pool from BS and indicates that it supports resource allocation; fig.9, [0095-96]: first/relay UE relays data between second UE and BS).

As to claim 7: Faurie teaches the method of claim 18, wherein, the determination by the Relay-UE that the signal forwarding condition is satisfied comprises: in response to determining that the signaling comes from the Remote-UE, the Relay-UE determines that the signaling forwarding condition is satisfied according to at least one of following information: a request message of the Remote-UE, a network parameter satisfying a preset condition, a pre-configured rule being satisfied, or reception of access network indication information (fig.2, [0041, 44]: first/relay UE receives resource request from second UE).

As to claim 8: Faurie teaches the method of claim 7, wherein, the network parameter comprises a link quality and a quality of service (QoS) requirement (fig.2, [0041-44]: QoS, QCI included in resource request); the access network indication information comprises information sent by an access network equipment to the Remote-UE via a system message or dedicated signaling and used for indicating at least one of a communication path or a communication technology (fig.2, [0041-44]: first/relay UE receives resource request from second UE), wherein the dedicated signaling comprises at least one of: signaling of layer 1, signaling of layer 2 or signaling of layer 3; the access network indication information further comprises at least one of: discovery of the sidelink interface and a communication resource for the side interface, or use of 3GPP or non-3GPP technology for the sidelink interface ([0022, 38, 112]: 3GPP / non-3GPP mechanisms; [0051, 52]: resource pool description, time/frequency parameters); wherein the ToS comprises one of: QoS, a control plane service, a user plane service, a uplink or downlink service (fig.2, [0041-44]: QoS, QCI included in resource request).

As to claim 9: Faurie teaches the method of claim 18, wherein the determination by the Relay-UE that the signaling forwarding condition is satisfied comprises: in response to determining that the signaling comes from the base station, the Relay-UE determines that the signaling forwarding condition is satisfied according to at least one of following information: a network parameter satisfying a preset condition, or a pre-configured rule; the network parameter comprises a link quality and a QoS requirement (fig.2, [0041-44]: QoS information determines ytpe of resources that second UE is requesting; [0051, 52]: resource pool description, time/frequency parameters).

As to claim 10: Faurie teaches the method of claim 1, wherein the Relay-UE is associated with a plurality of Remote-UEs and/or the Remote-UE is associated with a plurality of Relay-UEs, an association relationship between the Remote-UE and the Relay-UE is configured by a higher level (fig.5, [0070]: ), and is delivered to the Remote-UE, the Relay-UE and the base station related to the association relationship in (fig.4, [0069]; fig.16, [0139]: resource configuration between BS and first/relay UE for D2D transmission).

As to claim 11: Faurie teaches the method of claim 1, further comprising: in response to determining that a signaling forwarding condition is satisfied, sending, by the Relay-UE, an acknowledgement message to the Remote-UE or the base station, wherein the acknowledgement message comprises at least one of: a forwarding mode, a forwarding resource or a Remote-UE identifier; wherein the forwarding mode comprises at least one of: signaling forwarding , a forwarding cycle, merging and forwarding, segmenting and forwarding, complete forwarding, or partial forwarding; the forwarding resource refers to a position for the signaling forwarding (fig.6, [0071-75]: first/relay UE determines time and frequency resources including a load value parameter and number of allocated subframes); and the Remote-UE identifier is used for indicating the Remote-UE involved in the signaling forwarding.

As to claim 12: Faurie teaches the method of claim 1, wherein forwarding, by the Relay-UE, the signaling between the base station and the Remote-UE comprises: receiving, by the Relay-UE, the signaling from the Remote-UE via a sidelink interface and forwarding the signaling to the base station via a Uu interface; and/or receiving, by the Relay-UE, the signaling from the base station via the Uu interface and forwarding the signaling to the Remote-UE ([0032-33]: first/relay UE communicates with BS over Uu interface and UE communicates with remote UE over sidelink; fig.14, [0134-135]: relay UE receives resource allocation request from remote UE and sends to BS).

As to claim 13: Faurie teaches the method of claim 12, wherein, in a case where the Relay-UE receives the signaling from the base station, before forwarding the signaling by the Relay-UE, the method further comprises: informing the Remote-UE of relevant information of signaling forwarding, wherein the relevant information comprises forwarding time and a forwarding resource ([0041-44]: request includes duration of resource and size of resource).

As to claim 14: Faurie teaches the method of claim 1, further comprising: in response to determining to reject forwarding of the signaling, sending a negative acknowledgement message to the base station or the Remote-UE, wherein the negative acknowledgement message comprises a reason for rejection ([0107-111, 0118-120]: non-extended grant).

As to claim 15: Faurie teaches the method of claim 14, further comprising: selecting, by the Remote-UE or the base station, another Relay-UE to forward the signaling, or directly performing signaling interaction between the Remote-UE and the base station, or suspending the signaling interaction between the Remote-UE and the base station ([0107-111, 118-120]: BS schedules resources for first or second UE).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/           Primary Examiner, Art Unit 2466